     Case 1:19-cv-00306-RBJ Document 28-13 Filed 09/12/19 USDC Colorado Page 1 of 1


16281 Hawkstone Place                                                                                     Toll Free    866-832-2844
Parker, CO 80134                                          CELERITY                    EXHIBIT             Main         303-723-7200
www.celeritysolutionsgroup.com                              SOLUTIONS   GROUP. LLC                        Fax           303-723-7210


                                                                                            M
                                                      PAID TIME OFF (PTO) POLICY                                    5
                                                                                                                    md\yz,fh
                                                                                                           Ex#                RPtr:~
OBJECTIVE                                                                                                  Name:                       nQ.()

To outline the policy of Paid Time Off (PTO) for Celerity Solutions Group Associates.                      Date:   9)?> /I 0',
                                                                                                            Stevens-Xoenig       'Reporting

POLICY

      1.    PTO is described as time off with pay that can be used for vacation, holiday, sick time, jury duty, or personal time
            for qualifying Associates. A qualifying Associate includes a salaried employee or a Level 3 Associate producing
            14,000 transcribed lines or 17,000 edited lines per pay period.

      2.    PTO begins accruing after 90 days and can be used after 6 months.

      3.    PTO for Level 3 Associates accrues on a production      basis. Therefore, one must attain the minimum production
            level each pay period in order to accrue PTO.

      4.    PTO accrues at the following rates:

              a.    Service years 1-4: 5 hours per pay period for full time lines achieved. Pay rate: $100/day or $50/half day.

              b.    Service years 5+: 6.7 hours per pay period for full time lines achieved. Pay rate: $120/day or $60/half day.

      5.    Accrued time may be taken in full or half-day increments only.

      6.    Requests for PTO must be emailed to the Transcription Coordinator. If PTO is used for an emergency or illness,
            the email request must be sent within 3 days of the time taken off. Approval for PTO will be emailed to the
            Associate. Please note that this policy does not address excessive absences; please see separate policy.

      7.    PTO time is approved on a first-come, first-serve basis and may be denied if too many requests are received for the
            same time period. Requests for PTO must be submitted as soon as possible, with a minimum of 2 days' notice.
            Exceptions may be made for illness or emergency.

      8.    No more than 5 consecutive days of PTO may be taken at one time. Consideration will be given to "special"
            vacations that have been planned well in advance and approved by your Transcription Coordinator.

      9.    PTO hours should be taken within the calendar year. Associates may carryover up to 16 hours of accrued time to
            the following year. Hours will not continue to accrue after maximum is reached of 15 days for years 1 through 4
            and 20 days for years 5+.

      10. No PTO will accrue if an Associate is on a leave of absence (LOA).

      11. If an Associate would like to use PTO for designated holidays, a request must be submitted via email to the
          Transcription Coordinator. Associates required to work a designated holiday may request an alternate day off
            using their PTO time.

      12. Unused PTO will not be paid out in lieu of taking time off.

      13. Upon termination of employment, up to 5 days of unused PTO will be paid out to the Associate if a 2-week
          written notice has been received and completed. Unused PTO may not be used in lieu of 2-week notice. An
            Associate terminated     for misconduct outlined in the CSGAssociate Disciplinary Policy will not be eligible for
            unused PTO pay.




Rev. 01/2019
                                                                                                                         DT 4538
